718 S.E.2d 380 (2011)
VARIETY WHOLESALERS, INC.
v.
SALEM LOGISTICS TRAFFIC SERVICES, et al.
No. 269PA11-1.
Supreme Court of North Carolina.
November 7, 2011.
Alexander Elkan, Greensboro, for Ark Royal Capital, LLC.
K. Edward Greene, Raleigh, for Variety Wholesalers, Inc.
Ellis B. Drew, III, Winston-Salem, for Salem Logistics Traffic Services, LLC, et al.
William K. Davis, Winston-Salem, for N.C. Bankers Association.
The following order has been entered on the motion filed on the 4th of November 2011 by NC Bankers Association for Leave to File Amicus Curiae Brief:
"Motion Allowed by order of the Court in conference, this the 7th of November 2011."